Per Curiam,.

The action is to recover the value of services rendered by the plaintiffs to the defendant as veterinary surgeons. The employment of the plaintiffs was disputed at the time, but there was sufficient evidence adduced in their behalf to- warrant the justice in finding, as he did, in their favor.
The defendant is in error with respect to the contention that the co-partnership of the plaintiffs was not established. Proof of such fact will be found on the first and second pages of the stenographer’s minutes.
The exceptions noted by the defendant are without merit.
We conclude , that the judgment should be affirmed, with costs.
Present: Beekmah, P. J., Giegebich and O’Gobmae, JJ.
Judgment affirmed, with costs.